     Case: 1:19-cr-00039-TSB Doc #: 1 Filed: 04/10/19 Page: 1 of 5 PAGEID #: 1




                             UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


UNITED STATES OF AMERICA,                                  CASE NO.        1:19-cr-39

                        Plaintiff,                         INDICTMENT                     Black
       V.                                                  18 U.S.C. § 2
                                                           18 U.S.C. § 922(g)(1)
                                                           18 U.S.C. § 924(a)(2)
                                                           18 U.S.C. § 924(c)
                                                           21 U.S.C. § 841(a)(1)
GREGORY TWITTY,                                            21 U.S.C. § 841(b)(1)(B)
                                                           21 U.S.C. § 841(b)(1)(C)



                        Defendant.
                                                           FORFEITURE ALLEGATION


THE GRAND JURY CHARGES THAT:




                                           COUNT 1
                            (Distribution of a Controlled Substance)

       On or about January 24,2019, in the Southern District of Ohio, the defendant, GREGORY

TWITTY, did knowingly and intentionally distribute a mixture and substance containing a

detectable amount of methamphetamine, its salts, isomers, or salts of its isomers, a Schedule II

controlled substance.


       In violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 18 U.S.C. § 2.

                                          COUNT2
                            (Distribution of a Controlled Substance)

       On or about January 29,2019, in the Southem District of Ohio, the defendant, GREGORY

TWITTY, did knowingly and intentionally distribute a mixture and substance containing a
Case: 1:19-cr-00039-TSB Doc #: 1 Filed: 04/10/19 Page: 2 of 5 PAGEID #: 2
Case: 1:19-cr-00039-TSB Doc #: 1 Filed: 04/10/19 Page: 3 of 5 PAGEID #: 3
Case: 1:19-cr-00039-TSB Doc #: 1 Filed: 04/10/19 Page: 4 of 5 PAGEID #: 4
Case: 1:19-cr-00039-TSB Doc #: 1 Filed: 04/10/19 Page: 5 of 5 PAGEID #: 5
